



COURT OF APPEAL FOR ONTARIO

CITATION: Barkhouse (Re), 2017 ONCA 823

DATE:  20171025

DOCKET: C63417

Hoy A.C.J.O., Laskin and Blair JJ.A.

IN THE MATTER OF:  ANDREW BARKHOUSE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel Medd, for appellant, Andrew Barkhouse

Kathleen Farrell, for the respondent, Her Majesty the
    Queen

Gavin S. MacKenzie, for the respondent, Person in Charge
    of the Centre for Addiction and Mental Health

Janice Blackburn, for the respondent, Person in Charge
    of Waypoint Centre for Mental Health Care

Heard:  October 24, 2017

On appeal against the disposition of the Ontario Review
    Board dated, January 5, 2017.

APPEAL BOOK ENDORSEMENT


[1]

The appellant appeals the Disposition, dated January 5, 2017, ordering
    that he be detained at the Waypoint Centre for Mental Health Care  Provincial
    Forensic Division.  His next scheduled review hearing is December 12, 2017.

[2]

The appellant does not challenge the Boards finding that he poses a significant
    threat to public safety.  Rather, he argues that his transfer from CAMH to
    Waypoint was not a necessary and appropriate Disposition for managing that
    risk.  In particular, he argues that the Board failed to consider the context
    of his behaviour in the period prior to his Disposition hearing.  He submits
    that his risk was being managed at CAMH until CAMH advised him that he would be
    transferred from CAMH and that announcement triggered the marked deterioration
    in his behaviour.

[3]

He also argues that the Board did not give sufficient weight to the
    disruption of his therapeutic and familial relationships that would result from
    a transfer.

[4]

In our view, there is no basis to interfere with the Disposition.  The
    Board considered all of the factors set out in s. 672.54 of the
Criminal
    Code
, including the appellants specific rehabilitation and other needs. 
    It concluded that the appellants risk could not be safely managed at CAMH, and
    that the safety concerns arising from his violence in recent months overrode
    the concern about disrupting his therapeutic and familial relationships.

[5]

Its decision was reasonable and amply supported by the evidence, including
    the opinion of Dr. Darby.

[6]

Accordingly, the appeal is dismissed.


